Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Asset Allocation Fund On January 8, 2016, BNY Mellon Asset Allocation Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 140 2.600% Senior Notes due 2021 issued by The Kroger Co. (CUSIP No. 501044DB4) (the "Notes") at a purchase price of $99.868 per Note, including underwriter compensation of 0.600%. The Notes were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Mizuho Securities USA Inc. U.S. Bancorp Investments, Inc. Citigroup Global Markets Inc. RBC Capital Markets, LLC BNY Mellon Capital Markets, LLC BB&T Capital Markets, a division of BB&T Securities, LLC Fifth Third Securities, Inc. Goldman, Sachs & Co. Mitsubishi UFJ Securities (USA), Inc. PNC Capital Markets LLC Santander Investment Securities Inc. Wells Fargo Securities, LLC Drexel Hamilton, LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 6-7, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Bond Fund On January 8, 2016, BNY Mellon Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,180 2.600% Senior Notes due 2021 issued by The Kroger Co. (CUSIP No. 501044DB4) (the "Notes") at a purchase price of $99.868 per Note, including underwriter compensation of 0.600%. The Notes were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Mizuho Securities USA Inc. U.S. Bancorp Investments, Inc. Citigroup Global Markets Inc. RBC Capital Markets, LLC BNY Mellon Capital Markets, LLC BB&T Capital Markets, a division of BB&T Securities, LLC Fifth Third Securities, Inc. Goldman, Sachs & Co. Mitsubishi UFJ Securities (USA), Inc. PNC Capital Markets LLC Santander Investment Securities Inc. Wells Fargo Securities, LLC Drexel Hamilton, LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 6-7, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On January 8, 2016, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 3,000 3.500% Senior Notes due 2026 issued by The Kroger Co. (CUSIP No. 501044DC2) (the "Notes") at a purchase price of $99.763 per Note, including underwriter compensation of 0.650%. The Notes were purchased from U.S. Bancorp Investments, Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Mizuho Securities USA Inc. U.S. Bancorp Investments, Inc. Citigroup Global Markets Inc. RBC Capital Markets, LLC BNY Mellon Capital Markets, LLC BB&T Capital Markets, a division of BB&T Securities, LLC Fifth Third Securities, Inc. Goldman, Sachs & Co. Mitsubishi UFJ Securities (USA), Inc. PNC Capital Markets LLC Santander Investment Securities Inc. Wells Fargo Securities, LLC Drexel Hamilton, LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 6-7, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Intermediate Bond Fund On January 8, 2016, BNY Mellon Intermediate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 3,290 2.500% Notes due 2021 issued by Simon Property Group, L.P. (CUSIP No. 828807CX3) (the "Notes") at a purchase price of $99.918 per Note, including underwriter compensation of 0.350%. The Notes were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co., LLC BBVA Securities Inc. Mizuho Securities USA Inc. Santander Investment Securities Inc. SMBC Nikko Securities America, Inc. SunTrust Robinson Humphrey, Inc. BB&T Capital Markets, a division of BB&T Securities, LLC BNY Mellon Capital Markets, LLC Fifth Third Securities, Inc. Regions Securities LLC Scotia Capital (USA) Inc. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 6-7, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Asset Allocation Fund On January 13, 2016, BNY Mellon Asset Allocation Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 375 4.900% Notes due 2046 issued by Anheuser-Busch InBev Finance Inc. (CUSIP No. 035242AN6) (the "Notes") at a purchase price of $99.765 per Note, including underwriter compensation of 0.875%. The Notes were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. Deutsche Bank Securities Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Mitsubishi UFJ Securities (USA), Inc. Santander Investment Securities Inc. Société Générale Banca IMI S.p.A. BNP Paribas Securities Corp. Citigroup Global Markets Inc. HSBC Securities (USA) Inc. ING Financial Markets LLC Mizuho Securities USA Inc. Rabo Securities USA, Inc. RBS Securities Inc. SMBC Nikko Capital Markets Limited TD Securities (USA) LLC UniCredit Capital Markets LLC Wells Fargo Securities, LLC ANZ Securities, Inc. BNY Mellon Capital Markets, LLC Commerz Markets LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 6-7, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Bond Fund On January 13, 2016, BNY Mellon Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 5,935 4.900% Notes due 2046 issued by Anheuser-Busch InBev Finance Inc. (CUSIP No. 035242AN6) (the "Notes") at a purchase price of $99.765 per Note, including underwriter compensation of 0.875%. The Notes were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. Deutsche Bank Securities Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Mitsubishi UFJ Securities (USA), Inc. Santander Investment Securities Inc. Société Générale Banca IMI S.p.A. BNP Paribas Securities Corp. Citigroup Global Markets Inc. HSBC Securities (USA) Inc. ING Financial Markets LLC Mizuho Securities USA Inc. Rabo Securities USA, Inc. RBS Securities Inc. SMBC Nikko Capital Markets Limited TD Securities (USA) LLC UniCredit Capital Markets LLC Wells Fargo Securities, LLC ANZ Securities, Inc. BNY Mellon Capital Markets, LLC Commerz Markets LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 6-7, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On January 13, 2016, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 7,000 3.650% Notes due 2026 issued by Anheuser-Busch InBev Finance Inc. (CUSIP No. 035242AP1) (the "Notes") at a purchase price of $99.833 per Note, including underwriter compensation of 0.450%. The Notes were purchased from Barclays Capital Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. Deutsche Bank Securities Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Mitsubishi UFJ Securities (USA), Inc. Santander Investment Securities Inc. Société Générale Banca IMI S.p.A. BNP Paribas Securities Corp. Citigroup Global Markets Inc. HSBC Securities (USA) Inc. ING Financial Markets LLC Mizuho Securities USA Inc. Rabo Securities USA, Inc. RBS Securities Inc. SMBC Nikko Capital Markets Limited TD Securities (USA) LLC UniCredit Capital Markets LLC Wells Fargo Securities, LLC ANZ Securities, Inc. BNY Mellon Capital Markets, LLC Commerz Markets LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 6-7, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Intermediate Bond Fund On January 13, 2016, BNY Mellon Intermediate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 6,635 2.650% Notes due 2021 issued by Anheuser-Busch InBev Finance Inc. (CUSIP No. 035242AJ5) (the "Notes") at a purchase price of $99.687 per Note, including underwriter compensation of 0.400%. The Notes were purchased from Deutsche Bank Securities, Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. Deutsche Bank Securities Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Mitsubishi UFJ Securities (USA), Inc. Santander Investment Securities Inc. Société Générale Banca IMI S.p.A. BNP Paribas Securities Corp. Citigroup Global Markets Inc. HSBC Securities (USA) Inc. ING Financial Markets LLC Mizuho Securities USA Inc. Rabo Securities USA, Inc. RBS Securities Inc. SMBC Nikko Capital Markets Limited TD Securities (USA) LLC UniCredit Capital Markets LLC Wells Fargo Securities, LLC ANZ Securities, Inc. BNY Mellon Capital Markets, LLC Commerz Markets LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 6-7, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Massachusetts Intermediate Municipal Bond Fund On January 20, 2016, BNY Mellon Massachusetts Intermediate Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 5,000 Revenue Bonds, Partners HealthCare System Issue, Series Q (2016), due 2032, issued by the Massachusetts Development Finance Agency (CUSIP No. 57584XHV6) (the "Bonds") at a purchase price of $107.409 per Bond, including underwriter compensation of 0.500%. The Bonds were purchased from J.P. Morgan Securities, LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: J.P. Morgan Securities Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Barclays Capital Inc. BNY Mellon Capital Markets, LLC Jefferies LLC TD Securities (USA) LLC U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 6-7, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon National Intermediate Municipal Bond Fund On January 20, 2016, BNY Mellon National Intermediate Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 10,470 Revenue Bonds, Partners HealthCare System Issue, Series Q (2016), due 2032, issued by the Massachusetts Development Finance Agency (CUSIP No. 57584XHV6) (the "Bonds") at a purchase price of $107.409 per Bond, including underwriter compensation of 0.500%. The Bonds were purchased from J.P. Morgan Securities Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: J.P. Morgan Securities Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Barclays Capital Inc. BNY Mellon Capital Markets, LLC Jefferies LLC TD Securities (USA) LLC U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 6-7, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Asset Allocation Fund On February 29, 2016, BNY Mellon Asset Allocation Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 280 Floating Rate Notes due 2019 issued by the Exxon Mobil Corporation (CUSIP No. 30231GAP7) (the "Notes") at a purchase price of $100.00 per Note, including underwriter compensation of 0.100%. The Notes were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Barclays Capital Inc. Morgan Stanley & Co. LLC BNP Paribas Securities Corp. HSBC Securities (USA) Inc. Mizuho Securities USA Inc. SG Americas Securities, LLC Standard Chartered Bank BNY Mellon Capital Markets, LLC Credit Agricole Securities (USA) Inc. Deutsche Bank Securities Inc. Lebenthal & Co., LLC The Williams Capital Group, L.P. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 6-7, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Bond Fund On February 29, 2016, BNY Mellon Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 4,425 Floating Rate Notes due 2019 issued by the Exxon Mobil Corporation (CUSIP No. 30231GAP7) (the "Notes") at a purchase price of $100.00 per Note, including underwriter compensation of 0.100%. The Notes were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Barclays Capital Inc. Morgan Stanley & Co. LLC BNP Paribas Securities Corp. HSBC Securities (USA) Inc. Mizuho Securities USA Inc. SG Americas Securities, LLC Standard Chartered Bank BNY Mellon Capital Markets, LLC Credit Agricole Securities (USA) Inc. Deutsche Bank Securities Inc. Lebenthal & Co., LLC The Williams Capital Group, L.P. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 6-7, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Intermediate Bond Fund On February 29, 2016, BNY Mellon Intermediate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 3,790 Floating Rate Notes due 2019 issued by the Exxon Mobil Corporation (CUSIP No. 30231GAP7) (the "Notes") at a purchase price of $100.00 per Note, including underwriter compensation of 0.100%. The notes were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Barclays Capital Inc. Morgan Stanley & Co. LLC BNP Paribas Securities Corp. HSBC Securities (USA) Inc. Mizuho Securities USA Inc. SG Americas Securities, LLC Standard Chartered Bank BNY Mellon Capital Markets, LLC Credit Agricole Securities (USA) Inc. Deutsche Bank Securities Inc. Lebenthal & Co., LLC The Williams Capital Group, L.P. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 6-7, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon New York Intermediate Tax-Exempt Bond Fund On March 3, 2016, BNY Mellon New York Intermediate Tax-Exempt Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 3,000 Dedicated Tax Fund Refunding Bonds, Series 2016A, issued by the Metropolitan Transportation Authority (CUSIP No. 59259N2H5) (the "Bonds") at a purchase price of $126.491 per Bond, including underwriter compensation of 0.500%. The Bonds were purchased from Wells Fargo Securities, LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Wells Fargo Securities, LLC Bank of America Merrill Lynch Goldman, Sachs & Co. Academy Securities Inc. BNY Mellon Capital Markets, LLC Jefferies LLC J.P. Morgan Securities, Inc. Loop Capital Markets LLC Rice Financial Products Company Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 6-7, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon National Intermediate Municipal Bond Fund On March 9, 2016, BNY Mellon National Intermediate Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 5,000 State Personal Income Tax Revenue Bonds (General Purpose), Series 2016A, issued by the New York State Urban Development Corporation (CUSIP No. 650035W87) (the "Bonds") at a purchase price of $123.379 per Bond, including underwriter compensation of 5.000%. The Bonds were purchased from Bank of America Merrill Lynch, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Bank of America Merrill Lynch Citigroup, Inc. Ramirez & Co., Inc. Barclays Capital Inc. Goldman, Sachs & Co. Jefferies LLC J.P. Morgan Securities Inc. Loop Capital Markets LLC Morgan Stanley & Co., LLC RBC Capital Markets Rice Financial Products Company Siebert Brandford Shank & Co. LLC Wells Fargo Securities, LLC Blaylock Beal Van, LLC BNY Mellon Capital Markets, LLC Fidelity Capital Markets HilltopSecurities Janney Montgomery Scott LLC KyBanc Capital Markets Inc. Lebenthal & Co., LLC M&T Securities, Inc. Mesirow Financial, Inc. Oppenheimer & Co. Piper Jaffray & Co. Prager & Co., LLC Raymond James & Associates, Inc. Roosevelt & Cross, Incorporated Stifel, Nicolaus & Company, Incorporated TD Securities (USA) LLC The Williams Capital Group, L.P. U.S. Bancorp Investments, Inc. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 6-7, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon New York Intermediate Tax-Exempt Bond Fund On March 9, 2016, BNY Mellon New York Intermediate Tax-Exempt Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 1,000 State Personal Income Tax Revenue Bonds (General Purpose), Series 2016A, issued by the New York State Urban Development Corporation (CUSIP No. 650035W87) (the "Bonds") at a purchase price of $123.379 per Bond, including underwriter compensation of 5.000%. The Bonds were purchased from Bank of America Merrill Lynch, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Bank of America Merrill Lynch Citigroup, Inc. Ramirez & Co., Inc. Barclays Capital Inc. Goldman, Sachs & Co. Jefferies LLC J.P. Morgan Securities Inc. Loop Capital Markets LLC Morgan Stanley & Co., LLC RBC Capital Markets Rice Financial Products Company Siebert Brandford Shank & Co. LLC Wells Fargo Securities, LLC Blaylock Beal Van, LLC BNY Mellon Capital Markets, LLC Fidelity Capital Markets HilltopSecurities Janney Montgomery Scott LLC KyBanc Capital Markets Inc. Lebenthal & Co., LLC M&T Securities, Inc. Mesirow Financial, Inc. Oppenheimer & Co. Piper Jaffray & Co. Prager & Co., LLC Raymond James & Associates, Inc. Roosevelt & Cross, Incorporated Stifel, Nicolaus & Company, Incorporated TD Securities (USA) LLC The Williams Capital Group, L.P. U.S. Bancorp Investments, Inc. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 6-7, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On March 14, 2016, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,000 5.55% Senior Notes due 2026 issued by Anadarko Petroleum Corporation (CUSIP No. 032511BN6) (the "Notes") at a purchase price of $99.690 per Note, including underwriter compensation of 0.650%. The Notes were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Mizuho Securities USA Inc. Deutsche Bank Securities Inc. J.P. Morgan Securities LLC Morgan Stanley & Co., LLC Wells Fargo Securities, LLC Citigroup Global Markets Inc. Mitsubishi UFJ Securities (USA), Inc. BNP Paribas Securities Corp. Credit Agricole Securities (USA) Inc. Credit Suisse Securities (USA) LLC DNB Markets, Inc. Goldman, Sachs & Co. SG Americas Securities, LLC Standard Chartered Bank SMBC Nikko Securities America, Inc. Scotia Capital (USA) Inc. UBS Securities LLC The Standard Bank of South Africa Limited BNY Mellon Capital Markets, LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 6-7, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On March 17, 2016, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 1,000 4.750% Senior Notes due 2026 issued by Legg Mason, Inc. (CUSIP No. 524901AV7) (the "Notes") at a purchase price of $99.954 per Note, including underwriter compensation of 0.650%. The Notes were purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. J.P. Morgan Securities LLC HSBC Securities (USA) Inc. Mitsubishi UFJ Securities (USA), Inc. RBC Capital Markets, LLC ANZ Securities, Inc. BNY Mellon Capital Markets, LLC Credit Agricole Securities (USA) Inc. Morgan Stanley & Co., LLC Wells Fargo Securities, LLC UBS Securities LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 6-7, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On March 29, 2016, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 3,000 Senior Debt Notes due 2021 issued by UBS Group Funding (Jersey) Limited (CUSIP No. 90351DAD9) (the "Notes") at a purchase price of $99.925 per Note, including underwriter compensation of 0.200%. The Notes were purchased from UBS Securities, LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: UBS Securities, LLC Academy Securities Inc. ANZ Securities BB&T Capital Markets BMO Capital Markets Corp. BNY Mellon Capital Markets, LLC Capital One Securities Inc. CIBC World Markets Citigroup Global Markets Inc. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 6-7, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Asset Allocation Fund On April 4, 2016, BNY Mellon Asset Allocation Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 180 3.400% Notes due 2026 issued by Exelon Corporation (CUSIP No. 30161NAU5) (the "Notes") at a purchase price of $99.940 per Note, including underwriter compensation of 0.650%. The Notes were purchased from Barclays Capital Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC Scotia Capital (USA) Inc. Credit Suisse Securities (USA) LLC RBC Capital Markets, LLC TD Securities (USA) LLC BNY Mellon Capital Markets, LLC Lebenthal & Co., LLC Mischler Financial Group, Inc. Samuel A. Ramirez & Company, Inc. The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 12-13, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Bond Fund On April 4, 2016, BNY Mellon Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,800 3.400% Notes due 2026 issued by Exelon Corporation (CUSIP No. 30161NAU5) (the "Notes") at a purchase price of $99.940 per Note, including underwriter compensation of 0.650%. The Notes were purchased from Barclays Capital Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC Scotia Capital (USA) Inc. Credit Suisse Securities (USA) LLC RBC Capital Markets, LLC TD Securities (USA) LLC BNY Mellon Capital Markets, LLC Lebenthal & Co., LLC Mischler Financial Group, Inc. Samuel A. Ramirez & Company, Inc. The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 12-13, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On April 4, 2016, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 3,000 2.450% Notes due 2021 issued by Exelon Corporation (CUSIP No. 30161NAT8) (the "Notes") at a purchase price of $99.976 per Note, including underwriter compensation of 0.600%. The Notes were purchased from Barclays Capital Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC Scotia Capital (USA) Inc. Credit Suisse Securities (USA) LLC RBC Capital Markets, LLC TD Securities (USA) LLC BNY Mellon Capital Markets, LLC Lebenthal & Co., LLC Mischler Financial Group, Inc. Samuel A. Ramirez & Company, Inc. The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 12-13, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon National Short-Term Municipal Bond Fund On April 8, 2016, BNY Mellon National Short-Term Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 5,eries AT Bonds due 2046 issued by The Regents of the University of California (CUSIP No. 91412GJ97) (the "Bonds") at a purchase price of $100.000 per Bond, including underwriter compensation of 0.150%. The Bonds were purchased from Wells Fargo Securities, LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Wells Fargo Securities, LLC Barclays Capital Inc. Ramirez & Co., Inc. Alamo Capital BNY Mellon Capital Markets, LLC BOSC, Inc. Citigroup Drexel Hamilton LLC Fidelity Capital Markets Great Pacific Securities HilltopSecurities Jefferies Loop Capital Markets Mischler Financial Group, Inc. Prager & Co., LLC RH Investment Corporation Sutter Securities Incorporated Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 12-13, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Intermediate Bond Fund On June 2, 2016, BNY Mellon Intermediate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 4,350 2.400% Senior Notes due 2021 issued by Aetna Inc. (CUSIP No. 00817YAU2) (the "Notes") at a purchase price of $99.990 per Note, including underwriter compensation of 0.600%. The Notes were purchased from Citigroup Global Markets Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. UBS Securities LLC Credit Suisse Securities (USA) LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Barclays Capital Inc. Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. Morgan Stanley & Co. LLC SunTrust Robinson Humphrey, Inc. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC PNC Capital Markets, LLC BNY Mellon Capital Markets, LLC HSBC Securities (USA) Inc. Fifth Third Securities, Inc. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 12-13, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Asset Allocation Fund On June 29, 2016, BNY Mellon Asset Allocation Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 285 3.200% Senior Notes due 2021 issued by General Motors Financial Company, Inc. (CUSIP No. 37045XBM7) (the "Notes") at a purchase price of $99.817 per Note, including underwriter compensation of 0.350%. The Notes were purchased from Citigroup Global Markets, Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. Citigroup Global Markets Inc. Commerz Markets LLC Morgan Stanley & Co. LLC TD Securities (USA) LLC BNY Mellon Capital Markets, LLC CIBC World Markets Corp. Itau BBA USA Securities, Inc. Guzman & Company The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 12-13, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Bond Fund On June 29, 2016, BNY Mellon Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 4,400 3.200% Senior Notes due 2021 issued by General Motors Financial Company, Inc. (CUSIP No. 37045XBM7) (the "Notes") at a purchase price of $99.817 per Note, including underwriter compensation of 0.350%. The Notes were purchased from Citigroup Global Markets Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. Citigroup Global Markets Inc. Commerz Markets LLC Morgan Stanley & Co. LLC TD Securities (USA) LLC BNY Mellon Capital Markets, LLC CIBC World Markets Corp. Itau BBA USA Securities, Inc. Guzman & Company The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 12-13, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Intermediate Bond Fund On June 29, 2016, BNY Mellon Intermediate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 3,735 3.200% Senior Notes due 2021 issued by General Motors Financial Company, Inc. (CUSIP No. 37045XBM7) (the "Notes") at a purchase price of $99.817 per Note, including underwriter compensation of 0.350%. The Notes were purchased from Citigroup Global Markets Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. Citigroup Global Markets Inc. Commerz Markets LLC Morgan Stanley & Co. LLC TD Securities (USA) LLC BNY Mellon Capital Markets, LLC CIBC World Markets Corp. Itau BBA USA Securities, Inc. Guzman & Company The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 12-13, 2016. These materials include additional information about the terms of the transaction.
